Citation Nr: 0511242	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-20 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited eligibility for VA 
benefits under 38 U.S.C.A. § 6103.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran died in action on January [redacted], 1942, while on 
recognized active service.  The appellant seeks reinstatement 
of VA benefits as his surviving spouse.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a VA Compensation and Pension Service decision (of which the 
appellant was informed by letter in January 2002), finding 
that the appellant had presented fraudulent evidence for the 
purpose of obtaining VA benefits to which she was not 
entitled, and that therefore it was required that a 
forfeiture of VA benefits be declared against her.  In March 
2004, the Board remanded this matter for additional 
development.


FINDINGS OF FACT

1.  The appellant received benefits as the unremarried widow 
of the deceased veteran until 1962, when the benefits were 
stopped after it was determined that she had been living as 
husband and wife with [redacted] (or [redacted]), the veteran's 
younger brother.

2.  Benefits were reinstated by an administrative decision in 
November 1974, after the appellant submitted affidavits and 
gave a sworn deposition stating that she and [redacted] no longer 
lived together as husband and wife.

3.  In an August 2000 Field Examination Report (witnessed by 
a neighbor), the appellant admitted that she lived with [redacted] 
until his death in 1986.

4.  In a March 2001 affidavit, the appellant stated that she 
and [redacted] lived as husband and wife until his death in 1987, 
and that her September 1974 deposition, indicating she 
separated from [redacted] because he was irresponsible, was 
untrue, but was created by a "fixer" attorney for monetary 
consideration.
5.  In May 2002, the appellant submitted an affidavit signed 
by LR and BA relating that she stopped living with [redacted] in 
1968, and did not live with him again prior to his death in 
1987.  

6.  In May 2002, the appellant submitted an affidavit signed 
by CV and RG, who stated that they were the appellant's 
neighbors since 1982, that she had separated from [redacted], and 
that they had never known [redacted] as they only met him at 
weddings or when he was bedridden near death.  

7.  A death certificate showed that [redacted] died December [redacted], 
1987; that the appellant was identified as his surviving 
spouse; and that [redacted] and the appellant shared the same 
address.

8.  In a July 2004 deposition CV admitted she did not know 
the content of the May 2002 affidavit she signed at the 
behest of the appellant's daughter and son-in-law; RG 
confirmed this was so in an interview in July 2004.

9.  In an August 2004 deposition LR and BA indicated that 
they signed the May 2002 affidavit without knowing or 
understanding its content, and stated further that the 
appellant and [redacted] really did live together (but without the 
benefit of marriage) from 1968 to 1987.

10.  The evidence establishes beyond a reasonable doubt that 
the appellant knowingly submitted false documentation 
concerning her claims for VA benefits as the veteran's 
unremarried surviving spouse.


CONCLUSION OF LAW

The appellant committed fraud in the pursuit of VA benefits, 
and her forfeiture of all rights, claims and benefits under 
the laws administered by VA (except insurance benefits) is 
mandated by law.  38 U.S.C.A. § 6103(a) (West 2002); 
38 C.F.R. §§ 3.900, 3.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  In June 2004, the 
appellant was sent a letter regarding the VCAA and its impact 
on applications for VA benefits.  The VCAA does not apply 
here, as regulations pertaining to forfeiture have their own 
notice and development provisions.  Under 38 C.F.R. § 
3.905(b), forfeiture of benefits under §3.901 or §3.902 will 
not be declared until the person has been notified by the 
Regional Counsel or, in VA Regional Office, Manila, 
Philippines, the Adjudication Officer, of the right to 
present a defense.  Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) The specific charges against 
the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.

The Board finds that VA has complied with all of these 
provisions.  In a June 2001 proposed administrative decision, 
the June 2001 charge letter from VA, the final administrative 
decision in July 2001, the January 2002 forfeiture decision 
from VBA Compensation and Pension Service, the October 2002 
statement of the case (SOC), and the November 2004 
supplemental SOC (SSOC), the appellant was provided notice of 
the specific charges against her, a detailed statement of the 
evidence supporting the charges, and citation to and 
discussion of the applicable law.  Furthermore, the June 2001 
charge letter from VA specifically notified the appellant of 
the right to submit a statement or evidence within 60 days, 
(either to rebut the charges or to explain her position), and 
of her right to a hearing within 60 days, with representation 
by counsel of her own choosing.  The June 2001 charge letter 
and the October 2002 letter attached to the statement of the 
case clearly pointed out that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.  Thus, the mandated duties are met, and no 
additional assistance or notification is necessary.  

Background

The veteran was killed in action in January 1942.  The 
appellant, his widow and mother of his child born in 1942, 
was awarded VA benefits as his unremarried surviving spouse.  
Subsequently, she lived with the veteran's brother, and they 
had six children together (beginning in 1946) and held their 
relationship out to the public as one of husband and wife.  
The appellant's VA Dependency and Indemnity Compensation 
(DIC) benefits were terminated in 1962 as a result of this 
relationship, as the appellant was found by the VA Office of 
General Counsel to be "remarried" to the veteran's brother 
based the legal criteria of cohabitation, "holding out," and 
reputation.  DIC benefits were restored by VA effective in 
April 1974 after an extensive field examination (including a 
sworn deposition by the appellant in September 1974) showed 
the appellant no longer to be "remarried" in this sense of 
the word.

A transcript of a deposition of the appellant in March 2001 
indicates that she stated that her relationship with the 
veteran's brother was terminated by his death in 1987.  She 
indicated their marriage to be one of "an ostensible 
character," and that a "fixer" attorney who received half 
her VA benefits for 2 months had suggested to her that she 
falsely represent to VA that she and the appellant's brother 
were not ostensibly married.  She indicated she and the 
veteran's brother were never legally married.

In subsequent correspondence, the appellant contends that she 
only testified that she lived with the veteran's brother 
until 1968, and ended the relationship based on the veteran's 
brother's behavior, legal advice from her attorney, and her 
desire to better provide for their children with VA monetary 
compensation benefits.

Additionally, the appellant had provided two joint lay 
affidavits, received in May 2002, in support of her 
contentions.  One affidavit, indicated to be from two of the 
appellant's neighbors from 1982 forward (CV and RG), 
indicates that the appellant lived with her son, and that the 
only time they saw the veteran's brother was at weddings, 
when he was very ill, and when he was brought to the 
appellant's house from the hospital after he died.  The 
affiants indicated they had personal knowledge that the 
appellant and the veteran's brother had separated "because 
their illicit relationship [was] against the law covering 
widows of veterans."  The second joint affidavit, from two 
persons (LR and BA) alleged to have known the appellant and 
the veteran's brother since their childhood days, indicates 
that the appellant and the veteran's brother terminated their 
"illicit" relationship in 1968.

In March 2004, the Board remanded this matter to obtain 
evidence to determine whether the appellant and the veteran's 
brother no longer lived together ostensibly as husband and 
wife after 1968, as the appellant contends; or whether, 
instead, the appellant and the veteran's brother lived 
together as husband and wife until the brother died in 
December 1987, and by false evidence fraudulently proffered 
in 1974 deceived VA into believing that the ostensible 
husband-wife relationship had ended in 1968.

Evidence obtained on remand included a death certificate, 
which showed the following: (1) [redacted] died December [redacted], 1987; 
(2) the appellant was identified as his surviving spouse; and 
(3) [redacted] and the appellant shared the same address.

In a July 2004 deposition taken by an investigator for VA, CV 
admitted she did not know the content of the May 2002 
affidavit she signed at the behest of the appellant's 
daughter and son-in-law.  RG indicated likewise on interview 
by the investigator.

In an August 2004 deposition taken by an investigator for VA, 
LR and BA indicated that they signed the May 2002 affidavit 
without knowing or understanding its content (neither could 
read English), and stated further that the appellant and 
[redacted] really did live together as husband and wife from 1968 
to 1987.

Analysis

With certain exceptions not pertinent to this appeal, whoever 
knowingly makes or causes to be made or conspires, combines, 
aids or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by VA shall forfeit all rights, claims, and 
benefits under all laws administered by VA.  38 U.S.C.A. § 
6103(a).

A forfeiture action is an adversarial process initiated by 
VA.  The United States Court of Appeals for Veterans Claims 
(Court) has stated that such adversarial process requires the 
application of a "beyond a reasonable doubt standard", which 
is much higher than the typical claims adjudication standard.  
See Trilles v. West, 13 Vet. App. 314, 320- 22, 326-27 
(2000).  Consequently, the Board must determine whether the 
evidence establishes "beyond a reasonable doubt" that the 
appellant knowingly made or caused to be made false or 
fraudulent statements concerning a claim for benefits.  The 
determination of whether she knowingly submitted false or 
fraudulent evidence to VA is a question of fact.  See 
Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The pertinent evidence is summarized above.  This evidence 
establishes beyond a reasonable doubt that the appellant 
indeed knowingly submitted false and fraudulent evidence to 
VA in pursuit of her attempt to receive benefits as the 
veteran's unremarried surviving spouse.  The fraudulent 
evidence was in the form of the appellant's own September 
1974 deposition (after she admittedly received advice from a 
"fixer" attorney), the May 2002 joint affidavit signed by 
LR and BA, and the May 2002 joint affidavit signed by CV and 
RG.  The deposition and joint affidavits were provided to 
establish that she and [redacted] did not live together as 
husband and wife after 1968.   

The Board notes that the record contains an official 
document, the December 1987 death certificate for [redacted], 
which identifies the appellant as his surviving spouse and 
identifies the same address for the deceased and the 
appellant.  In the absence of credible evidence to the 
contrary, official documents must accepted as correct in 
their presentation of fact.

In her March 2001 deposition, the appellant admitted that her 
September 1974 deposition was unfounded and not true.  She 
specifically stated that she and [redacted] had been in a husband 
and wife relationship until 1987 and that an attorney or 
"fixer" created the scenario described in he September 1974 
deposition.  In a July 2004 affidavit CV acknowledged that 
she did not know the content of May 2002 affidavit she signed 
at the behest of the appellant's daughter and son-in-law.  RG 
admitted likewise on interview by an investigator.  In the 
August 2004 affidavit, LR and BA indicated that they did not 
know or understand the content of the May 2002 affidavit they 
had signed and that the appellant and [redacted] [redacted] did live 
together as husband and wife until his death in 1987.   

The appellant was faced with the fact her benefits were 
stopped after she admitted in March 2001 to giving a false 
deposition in September 1974.  Without evidence such as the 
May 2002 joint affidavits from the affiants noted above, her 
goal, to continue receiving benefits as the veteran's 
unremarried surviving spouse, had no prospect of succeeding.  
Obviously the false statements from persons unaware of the 
contents were knowingly obtained to buttress her attempt to 
reestablish entitlement to VA benefits.  Furthermore, the 
Board cannot overlook the now conceded involvement of a 
"fixer" attorney when the benefits were reinstated in 1974.  
The appellant, and her children, obviously had a pecuniary 
motive for procuring and submitting the two May 2002 joint 
affidavits.  For her to now allege that the May 2002 affiants 
made fraudulent affidavits on their own, belies the fact that 
none of them would have had a motive for doing so.  

The evidence establishes beyond a reasonable doubt that the 
appellant knowingly gave the false September 1974 deposition 
and knowingly submitted the two May 2002 false joint 
affidavits in support of her attempt to receive benefits as 
the veteran's unremarried surviving spouse.  Her false 1974 
deposition and the procurement of the false May 2002 joint 
affidavits (by her children on her behalf) subject her to 
application of the provisions of 38 U.S.C.A. § 6103(a), which 
mandate a forfeiture of VA benefits under these 
circumstances.  Her assertion that she did not make the 
statements attributed to her in the March 2001 deposition is 
simply not credible, the deposition is signed by her hand.  
Forfeiture is the penalty required by law in the 
circumstances presented.








ORDER

The appeal challenging the declaration of forfeiture of VA 
benefits against the appellant under 38 U.S.C.A. § 6103(a) is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


